Citation Nr: 0020519	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disorder 
with heel pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).  The claim originally arose as one for service 
connection for a condition of the ankles with right heel 
pain.  A February 2000 rating decision granted service 
connection for a sprain of the left ankle with bony spurring.  
The veteran continued her appeal of the continued denial of 
service connection for a right ankle condition with heel 
pain.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral foot disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right ankle 
disorder.  The legal question to be answered initially, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible. If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals 
(Court), lay observation is competent.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records indicate treatment for bilateral tendinitis in 
September 1975.  There was no right ankle condition found on 
the July 1976 separation examination.  Military clinic 
treatment records dated in December 1976 indicate a complaint 
of right ankle pain, however, the examination was negative 
and no therapy was prescribed.  VA orthopedic examinations 
dated in March 1998 and April 1999, showed no right ankle 
abnormality, and the March 1998 VA X-rays were normal.  
Private medical records and a November 1997 letter from one 
of the veteran's physicians are negative for evidence of a 
current right ankle condition.  

Upon review of the record, the Board finds that the veteran 
has submitted no medical opinion or other competent evidence 
to show that she currently has a right ankle disorder.  The 
laws governing service connection demand that the veteran 
present competent evidence of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, even 
assuming, without conceding, that she currently has a right 
ankle disorder, she has provided no competent evidence that 
it is in anyway related to her period of service, other than 
her own unsubstantiated contentions.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..." Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

The Board has considered the veteran's argument advanced in 
her January 1999 substantive appeal that the VA examinations 
were inadequate because they were not performed by an 
orthopedist.  To the extent that her appeal argues for a new 
examination, since her claim is not well grounded, the VA has 
no duty to assist the veteran in developing it, such as by 
providing new examinations or independent medical opinions.  
See 38 U.S.C.A. § 5107.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion sufficient to inform 
the veteran of the elements necessary to complete her 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Service connection for a right ankle disorder with heel pain 
is denied. 


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

